EXHIBIT 10.1

SECOND LEASE EXTENSION

WHEREAS, on or about September 7, 2001, Fox and Fields, a general partnership
(hereinafter “Fox and Fields”), and Duet GP, dba Pressplay, entered into a lease
(hereinafter the “Lease”) respecting the premises located at 9044 Melrose
Avenue, West Hollywood, California.; and

WHEREAS, on or about May 19, 2003, Duet GP was converted into Duet, LLC, and
Duet, LLC was renamed Napster, LLC, and Napster, LLC was sold to Roxio, Inc.;
and

WHEREAS, Roxio, Inc. changed its name to Napster, Inc., and

WHEREAS, on or about January 5, 2005, Napster, LLC and Fox and Fields entered
into a Lease Extension, which Lease Extension was guaranteed by Napster, Inc.,
and which extended the term of the Lease to April 30, 2007; and

WHEREAS, Napster, LLC. now wishes to extend its tenancy under the terms of the
Lease for an additional eighteen (18) months, i.e. from May 1, 2007 to
October 31, 2008; and

WHEREAS, Napster, Inc. agrees to enter into another guaranty, as of the date
hereof, as guarantor of the obligations of Napster, LLC under the Lease and this
Second Lease Extension;

NOW THEREFORE, Fox and Fields and Napster, LLC hereby agree to extend the term
of the Lease for a term of an additional eighteen (18) months, beginning May 1,
2007, and ending October 31, 2008. All other terms of the Lease shall remain in
full force and effect and shall not be amended hereby except that the base
rental rate shall be as follows:

$46,254.00 per month until September 30, 2007; and

$47,642 per month commencing October 1, 2007, and continuing at such rate until
October 31, 2008.

 

Page 1 of 2



--------------------------------------------------------------------------------

This Second Lease Extension is dated November 8, 2006.

 

Napster, LLC     Fox and Fields, a general partnership By  

/s/ William Growney

    By  

/s/ Robert J. Fox

  William Growney,       Robert J. Fox,   Secretary       Partner

GUARANTY OF NAPSTER, INC.

Napster, Inc. hereby guarantees the obligations of Napster, LLC under the Lease
pursuant to the terms of that certain Guaranty of Lease dated as of
September 26, 2001 by Universal Music Group, Inc. and Sony Music Entertainment,
Inc. to Fox and Fields, as if Napster, Inc. was originally a party thereto.

 

  Napster, Inc. Dated: November 15, 2006   By  

/s/ William Growney

    William Growney,     Secretary   LOGO [g80276img001.jpg]

 

Page 2 of 2